                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER GOODVINE,

        Plaintiff,
                                                  Case No. 17-cv-187-wmc
   v.

DENNIS RICHARDS, COLUMBIA
COUNTY, CHIEF DEPUTY KUHL,
LT. STILSON, SGT. KJORLIE,
SGT. KIEFER, SGT. WILLIAMS,
SGT. MCLAUGHLIN,
SGT. RINGELSTETTER, SGT. OETZMAN,
WAGNER, YANEZ, DRAEGER, DAVEALI,
ALTSHWAGER, DEYOUNG, HAYES,
PETERSON, WENGER, BURSAW,
FISCHER, DR. TOM HAYES,
TIFFANY GALIMOND, LISA BARGENDER,
DR. JACKSON, AND NP BARDEN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                             12/9/2019
        Peter Oppeneer, Clerk of Court                     Date
